ORDER

In this worker’s compensation case, Western Waterproofing (“Employer”) appeals from a temporary award, of past and future medical expenses and temporary total disability benefits to Richard Ehrhard (“Claimant”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).